Citation Nr: 9928977	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  96-20 838	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of amputation of the right great toe.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1950 to 
September 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted benefits, under 
38 U.S.C.A. § 1151, for the residuals of an amputation of the 
right great toe, and assigned a 10 percent disability rating.  
In October 1995, the veteran filed a Notice of Disagreement 
(NOD) with the March 1995 rating decision, and asserted that 
he was entitled to a higher rating for the disability.  

The Board notes that, in three subsequent rating decisions, 
issued in September 1996, February 1999, and April 1999, the 
RO granted service connection for a right ankle disorder, 
assigning a 10 percent disability rating, and denied 
entitlement to a temporary total rating under 38 C.F.R. 
§ 4.30; denied service connection for bilateral hallux 
valgus, claimed as a right second toe disorder; and denied 
benefits under 38 U.S.C.A. § 1151 for a right third toe 
disorder.  However, it does not appear that that the veteran 
has filed an NOD as to any of those determinations, and the 
issues have not been certified for appellate review.  
Therefore, they will not be addressed in this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's right great toe amputation did not involve 
removal of the metatarsal head.





CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of an amputation of the right great toe, from the 
date of the veteran's original claim for compensation, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5171 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A VA Operation Report, dated April 5, 1991, discloses that 
the veteran had presented with a painful bunion deformity on 
the right foot, hyperkeratosis of the bottom of the right 
foot, and a painful right second hammer toe.  Conservative 
means of treatment had failed to relieve his symptoms, and 
surgical intervention was requested.  He underwent surgery 
which included a closing base wedge osteotomy with screw 
fixation of the right foot; metatarsal osteotomies with 
plantar condylectomies, two and three of the right foot; and 
arthroplasty of the second digit of the right foot.  

A discharge summary from the Brockton/West Roxbury, 
Massachusetts, VA Medical Center (VAMC) indicates that the 
veteran was hospitalized at that facility from April 9, 1991, 
to May 15, 1991.  He presented to the Emergency Room with 
cellulitis of the right foot.  It was noted that he was four 
days post bunionectomy with screw fixation, metatarsal 
osteotomies two and three of the right foot with pin fixation 
of the second metatarsal, and arthroplasty of the second 
digit.  He complained that the right great toe was bluish and 
had decreased sensation.  


Clinical evaluation at admission revealed cyanosis in the 
right great toe, with decreased sensation.  The cast was 
removed and he was treated with medication.  Color and 
sensation returned to the right great toe, and X-rays were 
negative for osteomyelitis.  However, the wound edges over 
the first and second metatarsals of the right foot became 
necrotic.  The sutures and skin staples were removed, and it 
was decided that wound debridement was necessary.  On April 
19, 1991, the veteran underwent wound debridement.  
Subsequently, a hallux amputation was recommended.  On May 3, 
1991, a skin flap graft with a right hallux amputation was 
performed.  The Operation Report indicated that the proximal 
and distal phalanx of the right great toe were sharply 
dissected and removed from the wound.  A skin graft was 
accomplished to cover up the defect.  The wounds healed 
uneventfully, and the veteran was discharged on May 15, 1991, 
in stable condition.  

Private medical records from Thomas A. Tarquinio, M.D., dated 
from January 1992, to December 1993, revealed that the 
veteran was seen for a second opinion regarding his right 
foot disabilities.  It was noted that he was status post 
amputation of the right great toe following a bunionectomy in 
1991.  

The veteran was scheduled to testify at a personal hearing 
before a hearing officer at the RO in May 1996.  He failed to 
report.  

At a VA examination in July 1996, the veteran related that he 
had developed a post-operative wound infection in his right 
foot which resulted in an amputation of the right great toe.  
He indicated that he had had very poor circulation prior to 
the surgery.  However, since the surgery, he had experienced 
difficulty walking, and developed painful calluses under the 
bottom of his foot.  The examiner noted that the veteran 
walked with a shuffling-type gait and a noticeable limp.  
Clinical evaluation revealed that his right great toe was 
completely absent.  There was marked deformity of the right 
second toe, which was angled over in the direction of the 
medial aspect of the foot, with the phalanx of the second toe 
absent.  The third, fourth, and fifth toes of the right foot 
were clawed.  There were large calluses under the first, 
third, and fifth metatarsal heads, which were quite tender.  
Circulation in the foot was poor, and neither of the pulses 
could be felt.  There was brownish, stasis type discoloration 
of the skin of the right foot.  X-rays showed surgical 
removal of the distal aspect of the right great toe, starting 
at the distal first metatarsal.  Ossific fragments were also 
seen in this region.  The diagnosis was amputation of the 
right great toe and proximal second toe secondary to wound 
infection following a bunionectomy in 1991, with very painful 
calluses on the right foot.  

II.  Analysis

The Board finds the veteran's claim for an increased rating 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The United States Court of Appeals for Veterans Claims has 
held that, when a veteran asserts that a service-connected 
disability has increased in severity, the claim for an 
increased rating is generally well grounded.  See Jackson v. 
West, 12 Vet.App. 422, 428 (1999), citing Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  Furthermore, after 
reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist him mandated by 38 U.S.C.A.§ 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, the 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Cf. Powell v. West, ___ Vet.App. ___, 
No. 98-1675, slip op. at 6 (Sept. 21, 1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).

The Board recognizes that the United States Court of Veterans 
Appeals recently held that there is a distinction between an 
original rating and a claim for an increased rating.  Thus, 
the rule espoused in the Francisco precedent, above, may not 
be applicable in the present case, because the veteran's 
claim for disability compensation under 38 U.S.C.A. § 1151 
for residuals of amputation of the right great toe has 
remained in appellate status since he filed an NOD as to the 
initial decision on his original claim for that benefit.  
Fenderson v. West, 12 Vet.App. 119, 125-26 (1999).  Under the 
Court's holding in the latter case, a veteran may assert that 
his condition at the time of his original claim was worse 
than it was at a later stage of his appeal, and, where the 
record warrants it, VA may assign "staged ratings" to 
reflect different levels of disability during the pendency of 
the claim.  Although Fenderson did not involve a request for 
an increased rating after benefits had been awarded pursuant 
to 38 U.S.C.A. § 1151, the Board finds that the holding of 
that case is, by analogy, applicable to the facts of the 
present case.  Accordingly, our analysis of this case takes 
the Fenderson decision into account.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability;
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In DeLuca v. Brown, 8 
Vet.App. 202 (1995), the Court held that diagnostic codes 
which provide a rating solely on the basis of loss of range 
of motion must be considered with 38 C.F.R. §§ 4.40, 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

The rating decisions in the claims file reflect that the 
veteran's right great toe amputation is, at present, 
evaluated under the provisions of Diagnostic Code (DC) 5171 
of VA's Schedule for Rating Disabilities, at 38 C.F.R. 
§ 4.71a.  That Diagnostic Code pertains to "amputation of 
the great toe."  A 10 percent rating is assigned for 
amputation of the great toe without metatarsal involvement.  
A 30 percent rating is warranted if the amputation of the 
great toe involved removal of the metatarsal head.  38 C.F.R. 
§ 4.71a, DC 5171.  Amputation of all of the toes, without 
metatarsal loss, also warrants a 30 percent rating.  
38 C.F.R. § 4.71a, DC 5170.  Amputation of one or two toes 
(other than the great toe), with removal of the metatarsal 
heads, is assigned a 20 percent disability rating.  38 C.F.R. 
§ 4.71a, DC 5172.  Amputation of three or four toes 
(including the great toe), without metatarsal involvement, is 
assigned a 20 percent disability rating.  38 C.F.R. § 4.71a, 
DC 5173.  


Under Diagnostic Code 5280, unilateral hallux valgus, either 
severe or post-operative with resection of the metatarsal 
head, is assigned a 10 percent disability rating.  Under DC 
5284, a moderately severe foot injury warrants a 20 percent 
disability rating.  38 C.F.R. § 4.71a, DC's 5280, 5284.  

Based upon a review of the record before us, the Board finds 
that the medical evidence does not indicate that the 
veteran's amputation of the right great toe involved removal 
of the metatarsal head.  Therefore, an increase to the next 
higher rating of 30 percent is not warranted under DC 5171.  
In addition, the Board finds that the medical evidence does 
not support a grant of an increased rating under the 
alternative codes, noted above, either.  Although it does 
appear that the veteran may have overall right foot 
disability that could be considered moderately severe under 
DC 5284, he has established entitlement to benefits, under 
38 U.S.C.A. § 1151, for only the amputation of the right 
great toe.  Therefore, consideration of the factors that 
account for the remaining foot disability would be 
inappropriate.  We recognize that section 1151 benefits have 
been granted for right ankle pain, as well; that disorder, 
however, is not before the Board at this time. 

The Board has considered, in light of DeLuca, supra, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  However, an 
increased rating is not warranted under these provisions, 
because DC 5171 does not provide a rating based upon loss 
range of motion.  See Johnson v. Brown, 9 Vet.App. 7 (1996) 
(holding that 38 C.F.R. §§ 4.40 and 4.45 do not apply where 
the applicable DC is not predicated upon loss of range of 
motion).  As noted above, the higher of two ratings is to be 
assigned only where the overall disability picture more 
nearly approximates the criteria for such a rating.  In view 
of the evidentiary record before us, it is the Board's 
judgment that the 10 percent rating currently assigned best 
reflects the veteran's service-connected amputation of the 
right great toe.  

The Board has also considered whether 38 C.F.R. § 3.321(b)(1) 
might provide for an increased rating on an extraschedular 
basis.  That regulation provides that, in exceptional cases 
where schedular evaluations are found to be inadequate, "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" may be assigned.  The 
governing norm is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
VAOPGCPREC 36-97.

As above, we are of the opinion that extraschedular 
consideration is applicable not only to service-connected 
disabilities, but also to those compensable under section 
1151.  However, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent hospitalization for his right great toe 
amputation, nor is it shown that it markedly interferes with 
employment beyond the degree anticipated by the schedular 
rating.  

In conclusion, while we appreciate the veteran's sincere 
belief in the merits of his claim, the actual objective 
findings do not support an increased rating for his 
disability.  Consequently, the Board concludes that the 
preponderance of the evidence is against the claim and, 
therefore, a rating in excess of 10 percent for residuals of 
amputation of the right great toe is not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of amputation of the right great toe is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

